Citation Nr: 1035831	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  05-26 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for osteoarthritis of the spine 
and rheumatoid arthritis of multiple joints, claimed as arthritis 
and degenerative disc disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty from October 1964 to September 
1967 with additional service in the U.S. Army Reserve from March 
1974 to March 1975. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a November 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  

The Veteran testified before the Board sitting in Washington, 
D.C., in January 2008.  A transcript of the hearing is associated 
with the claims file. 

In April 2008, the Board remanded the claim for further 
development, and it is now before the Board for adjudication. 


FINDING OF FACT

The Veteran's degenerative disc disease of the spine and 
inflammatory arthritis of multiple joints first manifested 
greater than one year after service and are not related to any 
aspect of service. 


CONCLUSION OF LAW

The criteria for service connection for osteoarthritis of the 
spine and rheumatoid arthritis of multiple joints, claimed as 
arthritis and degenerative disc disease, have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2009).   





REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide and; (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Further, VA must review the information and the evidence 
presented with the claim and provide the claimant with notice of 
what information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to substantiate, 
each of the five elements of the claim, including notice of what 
is required to establish service connection and that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded. Dingess v. Nicholson, 
19 Vet. App. 473 (2006)  

In correspondence in August 2004, the RO provided notice that met 
the requirements except that the notice did not provide 
information on the criteria for assignment of a rating or 
effective date.  The RO provided the additional information in a 
notice in March 2006 after the initial decision on the claim but 
prior to the most recent adjudication in a July 2009 supplemental 
statement of the case.  The Veteran was afforded an opportunity 
to respond.  The Board concludes that timing error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to the 
claimed disorders.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any evidence 
that could not be obtained.  Specifically, the Veteran contended 
that certain medical treatment records were missing from the 
files obtained from the National Personnel Records Center (NRPC).  
The RO made additional requests for records for hospitalization 
at a specific military facility.  No additional records were 
found.  VA has also obtained medical examinations.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

The Veteran served on active duty in the U.S. Army in engineering 
and artillery units with primary duties as a personnel 
specialist.  He reenlisted in the Army Reserve in March 1974 and 
performed three weeks of active duty for training at basic 
airborne school in May 1974.   He contends that his spinal 
disease and arthritis of multiple joints are related to injuries 
incurred in service.  

Service connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military service.  
For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  Service connection may also be granted for a disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.   38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.
 
In order to establish service connection for a claimed disorder, 
there must be
(1) medical evidence of current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  

Some chronic diseases may be presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year of 
the date of separation from service.  38 U.S.C.A. § 1112(a)(1); 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. 
§ 3.309(a) (listing applicable chronic diseases, including 
arthritis).

In a July 2004 claim, a February 2005 notice of disagreement, a 
June 2008 statement, and at a January 2008 Board hearing, the 
Veteran reported the time, location, and circumstances of several 
injuries incurred in service.  The Veteran reported that he 
received a blow in the sternum from a pugil stick during basic 
bayonet training in 1964.  The Veteran stated that he sought 
treatment at sick call but continued training.   He reported that 
while stationed in Germany in May 1965, he was beaten in a fight, 
receiving blows to the back, and that he was transported to a 
military hospital for treatment.  He also reported unspecified 
injuries to the shoulders, wrists, and knees during cold weather 
training in Germany and that he performed multiple parachute 
jumps in training in 1974.  Service personnel records showed that 
the Veteran was assigned to units and training consistent with 
these activities. 

Service treatment records contain reports of enlistment, 
discharge, and reenlistment examinations, and outpatient 
treatment for the Veteran's entire period of active service with 
entries posted in all duty locations.  The records are silent for 
treatment for injuries to the chest in basic training.  In May 
1965, the Veteran was treated for a sprain of the left wrist.  
One day later, an X-ray report prepared at a military hospital 
showed that the Veteran was in a fight the previous day and 
complained of jaw pain.  The X-ray was normal.  There were no 
noted symptoms or imaging of the back.  In a June 1967 discharge 
physical examination, the Veteran denied any musculoskeletal 
symptoms, and the examining physician noted no spinal or 
extremity abnormalities.  In early 1974, the Veteran reenlisted 
in the Army Reserve and volunteered for airborne and special 
forces training.  In a January 1974 reenlistment physical 
examination, the Veteran reported that he had broken his nose in 
1971 but denied any musculoskeletal symptoms and the examining 
physician noted no spinal or extremity abnormalities.  The 
Veteran was found medically qualified for airborne training.  
There are no records of any Reserve outpatient care in 1974-75 or 
a discharge physical at the end of his Reserve service in March 
1975.  In response to requests for records, in September 2005 the 
basic training base hospital reported that no records of 
treatment of the Veteran were held.  In February 2009, NRPC 
reported that a search for clinical records of the military 
hospital in Germany was performed but no records were found.   

In June 1996, the Social Security Administration (SSA) granted 
disability benefits in part for disorders of the back, effective 
in November 1994.  Medical records relevant to the SSA benefits 
were obtained and associated with the claims file.  The Veteran 
identified and the RO obtained records of private medical care 
and examinations by an employer from 1983 through October 2007.  
Although the Veteran noted that he had received treatment for 
back pain from a private physician from 1979 to 1982, the 
physician reported that records from that period of time were no 
longer available.  

The Veteran reported to SSA that he worked from 1967 to 1979 as a 
steelworker and surveyor, and from 1979 to 1994 as construction 
specialist and manager at a nuclear power plant.  None of the SSA 
adjudicative or medical records showed any report by the Veteran 
or comment by an examiner related to injuries in service.  In 
annual health examinations by the power company from 1988 to 
1994, the Veteran denied any symptoms of arthritis.  However, one 
tabular data sheet showed that chest X-rays obtained in 1985 to 
1987 showed "non-significant findings of osteoarthritis of the 
spine." 

In an April 1990 letter, a private orthopedic physician noted 
that the Veteran sought treatment for mid and upper level back 
pain since an automobile accident two months earlier.  The 
physician noted that X-rays showed old spurs at T8-9 that the 
physician attributed to old athletic injuries and not to the 
automobile accident.  

In a November 1990 report, a private chiropractor noted that the 
Veteran sought treatment in March 1990 for injuries sustained in 
a motor vehicle accent in March 1990.  The Veteran reported that 
his vehicle was hit from behind and that he immediately 
experienced neck and back pain.  X-rays showed moderate 
osteoarthritis at two thoracic levels.  The Veteran reported that 
the pain interfered with his surveyor and administrative work and 
his activities as a karate instructor. 

In a December 1990 letter to an attorney, the Veteran's primary 
care physician reported that the Veteran continued to have chest 
pain from a "wretching-type" (sic) injury in March 1990.  In 
December 1992, a private primary care physician noted that the 
Veteran was again injured in another motor vehicle accident in 
which his automobile was hit from behind.  A September 1994 
magnetic resonance image showed mild degenerative changes at one 
lumbar level.  The same month, a private rheumatologist diagnosed 
mechanical back pain, kyphoscoliosis, pelvic tilt, and possible 
spinal stenosis.  In two reports in September and October 1994, a 
consulting orthopedic physician noted the Veteran's reports of a 
spontaneous onset of low back pain in 1993 with no focal history 
of an injury leading to the pain other than a 1992 motor vehicle 
accident that did not cause back pain.  In the later report, the 
consultant did note a report by the Veteran of low back pain 
after the accident. 

In several letters to an attorney in 1995, the Veteran's primary 
care physician noted the two motor vehicle accidents and the 
Veteran's course of treatment for back pain provided by a 
chiropractor, an orthopedic group practice, and a rheumatologist.  
He noted that the rheumatologist diagnosed inflammatory 
arthritis, inflammatory back disease, and sacroilitis that was 
progressive and treated with anti-inflammatory medications.  In a 
final letter in September 1995, the primary care physician 
concluded that the diseases were an acquired condition, 
aggravated by the motor vehicle accident injuries.  

In August 1995, SSA obtained an independent medical examination 
by another orthopedic physician who noted that the Veteran had 
stopped working in November 1994 and was placed on disability 
retirement by the power company.  The physician noted a complete 
history provided by the Veteran with no reference to any 
activities in service.  Rather, the Veteran reported the onset of 
symptoms after each motor vehicle accident.  The second accident 
resulted in thousands of dollars damage to both vehicles.  The 
physician reviewed the results of examination by others and 
concurrent imaging studies and concluded that the Veteran had 
either degenerative disc disease at multiple levels or some type 
of inflammatory arthritis of the back that pre-existed but was 
aggravated by the motor vehicle accidents.  

Records from a private orthopedic surgeon in October 2004 showed 
that the Veteran underwent lumbar decompression, bilateral 
lateral fusion, and pedicle fixation at three lumbar levels for 
degenerative spondylolithesis and lumbar stenosis.  Although the 
Veteran reported that he had been experiencing low back pain for 
40 years, there is no report by the Veteran or notation by the 
surgeon of any injuries in service.  

In January 2006, the Veteran sought initial care at a VA clinic.  
A primary care physician noted the Veteran's report of injuries 
to his chest in basic training and to his face and back while on 
kitchen duty.  He reported chronic progressive arthritis of the 
back and shoulders since the injuries in service.  X-rays and 
magnetic resonance images of three levels of the spine showed 
degenerative disc disease, kyphoscoliosis, and lumbar fusion 
consistent with previous private imaging and diagnosis.  In a 
separate examination, a VA neurologist also noted the Veteran's 
reports of the two injuries in service and that he injured his 
neck in parachute jumps.  Neither physician noted any reports of 
motor vehicle accidents or provided opinions on the etiology of 
the spinal disease.  

In April and May 2009, the Veteran was examined and evaluated by 
a VA compensation and pension physician who noted a review of the 
claims file including the service treatment records and post 
service treatment from 1990.  The physician noted that the 
discharge and reenlistment examinations showed a negative history 
of injury and that there were no references to back problems in 
any service treatment records.  He further noted the occurrences 
of the motor vehicle accidents and the diagnoses of degenerative 
joint disease and possible inflammatory arthritis.  The physician 
concluded that the Veteran's current back problems were less 
likely than not related to military service because there was no 
record of any symptoms or diagnoses in service and that the first 
indications of arthritis manifested many years after discharge.  
The same physician again noted a review of the claims file on two 
occasions in May 2009 and examined the Veteran's cervical and 
lumbar spine.  He noted the Veteran's report of the onset of neck 
pain in 1964 in physical training and that he was advised by a 
clinician to curtail exercise.  He further stated that he 
incurred no further neck injuries since service.  The Veteran 
reported the onset of low back pain in 1964 after a blow to the 
back in a fall and later in an assault.  He further reported that 
he incurred no back injuries since service.  The physician did 
not offer a new opinion after either examination.  

The Board concludes that service connection for osteoarthritis of 
the spine and rheumatoid arthritis of multiple joints, claimed as 
arthritis and degenerative disc disease, is not warranted because 
the disease first manifested many years after service and is not 
related to any aspect of service.  The Board considered the 
Veteran's lay evidence of events and injuries of the chest, neck, 
and back in service.  The Veteran is competent to report the 
occurrence of the events and his observed symptoms.  The 
occurrence of a blow to the sternum and possibly the back in a 
bayonet drill and the assault while performing kitchen duty are 
credible because they are consistent with the time, place, and 
nature of his duties.  There is also evidence that the Veteran 
performed multiple parachute jumps to qualify as a Reserve 
special forces soldier.  

However, the Board places less probative weight on the Veteran's 
reports of the nature and severity of blows and whether any 
subsequent chronic disease arose from these events.   In basic 
training, there is no evidence that the Veteran sought any 
treatment for chest, back, or neck pain.  There is credible 
medical evidence that he sustained a sprained wrist and possible 
jaw fracture after a fight in May 1965, but there is no 
indication of back symptoms or residual disorders.  The Veteran 
continued his active duty service.  No symptoms or abnormalities 
were noted on a 1967 discharge examination and the Veteran 
volunteered for special forces and airborne duty in 1974.  In a 
reenlistment examination, the Veteran did not report nor did the 
examiner note any previous traumatic injuries of current symptoms 
of the back or any joints.  Moreover, the Veteran did not report 
these injuries at any time to any of the many clinicians who 
treated the onset of symptoms and the residuals of the motor 
vehicle accidents in the 1990s.  The Veteran reported the 
injuries only to VA clinicians and notably did not report the 
occurrence of the vehicle accidents.   Therefore, the Board 
places low probative weight on the Veteran's description of the 
severity of the blows to the chest and back and on his reports of 
a continuity of symptoms since service because they are not 
consistent with the service treatment records and were 
inconsistently reported to clinicians depending on the nature of 
the disability claims in progress at the time.    

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition; (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing the symptoms at the time support at later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir 2006).  In this case, the Veteran is competent to 
report the occurrence of the events, but he does not have the 
medical expertise to determine whether a significant injury is 
capable of leading to chronic residuals occurred, or to provide a 
competent diagnosis of chronic arthritis that is related to the 
events.  Furthermore, there are no contemporary or subsequent 
diagnoses by a medical professional that relate the disease to 
the events in service, so Jandreau does not apply.  

Indications of spinal arthritis were first noted in electric 
company X-ray records starting in 1985.  Even if records of 
private care as early as 1979 had been available, the first 
clinical evidence of arthritis would have manifested greater than 
one year following service.  Although several private physicians 
concluded that the Veteran's arthritis pre-existed the motor 
vehicle accidents which aggravated the disease, the Board places 
less probative weight on the Veteran's contentions of continuity 
of symptoms since service because he also reported to several 
examiners that their onset was in the 1990s.  Furthermore, the 
Veteran successfully completed airborne training, worked in 
construction, and taught martial arts for many years after the 
active service.  The Board places greatest probative weight on 
the opinion of the VA compensation and pension physician in April 
and May 2009 who was the only examiner who reviewed the service 
treatment records and was aware of the entire medical and 
occupational history.  This physician concluded that the current 
degenerative disc and joint disease and possible inflammatory 
arthritis manifested many years after service and was not related 
to the reported injuries in service.  

The weight of the credible and probative evidence demonstrates 
that the Veteran's current cervical and lumbar degenerative disc 
disease and inflammatory arthritis first manifested many years 
after service and are not related to his active service or any 
incident therein.  As the preponderance of the evidence is 
against this claim, the "benefit of the doubt" rule is not for 
application, and the Board must deny the claim.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
	

ORDER

Service connection for osteoarthritis of the spine and rheumatoid 
arthritis of multiple joints, claimed as arthritis and 
degenerative disc disease is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


